COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-21-00199-CR
 EX PARTE:
                                                  §                 Appeal from the
 BILAL MUHAMMAD,
                                                  §           168th Judicial District Court
                       Appellant.
                                                  §            of El Paso County, Texas

                                                  §               (TC# 20160D01015)

                                              ORDER

       The Court has received and has pending the following Motions from Bilal Muhammad:

       1. En Banc Reconsideration & Bill of Review & Writ of Error (Received April 22, 2022)

       2. Anti-Slapp Motion (Received March 23, 2022)

       3. Motion for Reconsideration (Received March 17, 2022) (and re-named as a Motion for
       Rehearing by letter received March 21, 2022).

       The State is ordered to file responses (either separately or in one consolidated filing) to

these filings by May 15, 2022.

       IT IS SO ORDERED this 6th day of May, 2022.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.